United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                     F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                      April 27, 2005

                                 FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                 _____________________                                   Clerk
                                      No. 04-51100
                                 _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                         v.
GUSTAVO CONTRERAS-GONZALEZ also known as, Gustavo Guadalupe
Contreras
                        Defendant - Appellant
                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, El Paso
                              3:04-CR-691-ALL
                           ---------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:1


       IT IS ORDERED that Appellee’s unopposed motion to vacate the

sentence is GRANTED.



       IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand the case to the Western District of Texas, El Paso

Division for resentencing is GRANTED.




       1
        Pursuant to 5th CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set for in 5TH CIR. R.
47.5.4.
     IT IS FURTHER ORDERED that Appellee’s alternative request

for an extension of time to file the Appellee’s brief 14 days

from the denial of Appellee’s motion to vacate and remand

is DISMISSED AS MOOT.